 



Exhibit 10.15

Employment Agreement

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated this 15th day of March 2013,
is between Access National Bank, a national banking association (“Access” or the
“Employer”) and Dean Hackemer (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive has heretofore been employed, and currently is rendering
services to Access National Bank (Access) as Senior Vice President of Access
National Bank and President, CEO of Access National Mortgage (ANM), a division
of Access National Bank;

 

WHEREAS, the Employer considers the continued availability of the Executive’s
services to be important to the management and conduct of the Employer’s
business and desires to secure for itself the continued availability of the
Executive’s services; and

 

WHEREAS, the Executive is willing to make his services available to the Employer
on the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:

 

1.           Employment. The Executive shall be employed as President of ANM and
Senior Vice President of Access. The Executive shall have such duties and
responsibilities as are commensurate with such positions and shall also render
such other services and duties as may be reasonably assigned to him from time to
time by the Employer, consistent with his positions. The Executive acknowledges
that he is expected to devote substantially all of his business time, energy,
and skill to the business of the Employer and the duties of his position, and
shall observe and abide by all policies of the Employer. The Executive hereby
accepts and agrees to such employment.

 

(a)          Ownership Covenant. For so long as this Agreement remains in
effect, the Executive agrees to maintain an ownership position in the common
stock of the Employer in an amount equal to no less than the lesser of two and a
half (2.5) times the initial Base Salary ($875,000) of the Executive as set
forth below or fifty thousand (50,000) shares. As of the Effective Date, the
applicable ownership requirement is 50,000 shares. Share amounts are to be
maintained on an adjusted basis for any subsequent stock dividends or splits.
The Employer shall not provide any financing to the Executive for the purpose of
purchasing or carrying this investment.

 

2.           Term of Employment. The term of employment shall begin on April 1,
2013 (the “Commencement Date”) and continue for three years; provided, however,
that the term shall be extended automatically for an additional period of one
year at the end of the initial three year term and all subsequent one-year
terms, unless either the Executive or the Employer gives written notice to the
other at least 120 days prior to the end of any such term of such party’s
election not to extend the term of this Agreement. The last day of the last term
or extended term of this Agreement is referred to herein as the “Expiration
Date.” All benefits and obligations of the respective parties under this
Agreement shall cease as of the Expiration Date unless specifically provided for
in this Agreement or related contract or plan.

 

3.             Compensation and Benefits.

 

(a)          Base Salary. For all services rendered by the Executive under this
Agreement, the Employer shall pay the Executive an annual base salary of
$350,000 (the “Base Salary”), which may be increased each year by an amount to
be determined by the Board of Directors. The Executive’s salary shall be payable
in accordance with payroll practices of the Employer applicable to the officers
of the Employer.

 

 

 

 

(b)          Annual Bonus. As additional compensation, the Executive shall be
eligible to receive an annual bonus of up to 100% of the Base Salary, in cash or
other form of compensation as mutually agreed. The bonus shall be paid annually
upon the final close out of the Fiscal Year End Audit for the applicable Fiscal
Year for which performance is being evaluated. In no event later than March 31st
of the year following the Fiscal Year, the bonus shall be set by the
Compensation Committee established by the Board of Directors. The amount of the
bonus shall be based upon a performance evaluation by the Board of Directors
which is in accordance with Incentive Compensation Evaluation Criteria
maintained by the Compensation Committee which is attached as Exhibit A and
which contemplates the following:

 

(i)          Financial Performance;

(ii)         Infrastructure Development/Business Plan Adherence;

(iii)        Quality Control Program; and

(iv)        Leadership, Governance, and Relationships.

 

The precise form and content of the Incentive Compensation Evaluation Criteria
may be changed during the term of this Agreement by mutual consent. The amount
of the Executive’s annual cash bonus will be within the Board of Directors’
discretion and, if determined to be appropriate by the Board of Directors, may
exceed 100% of the Executive’s Base Salary. The bonus shall be considered
performance-based compensation as described in Section 1.409A-1(e) of the
Treasury Regulations and payable, if a cash bonus is determined by the Board of
Directors to be payable, as soon as administratively practicable after the
Executive has a legally binding right to such bonus.

 

(c)           Stock Options.

 

(i)  As consideration for entering into this Agreement, the Executive shall have
the right to receive stock options of Access in an amount equal to 5,000 shares
issued at market that shall vest and be exercisable in accordance with the terms
of the Stock Option Plan adopted by Access’ Board of Directors and shareholders.
The stock options shall be awarded as of the Effective Date of this Agreement.
The stock options shall not provide for a deferral of compensation in accordance
with Section 1.409A-1(b)(5) of the Treasury Regulations; so, the exercise price
may never be less than the fair market value of the underlying stock on the date
the option is granted and the number of shares subject to the option is fixed on
the original date of grant of the option, the transfer or exercise of the option
is subject to taxation under Section 83 of the Internal Revenue Code, the option
does not include any feature for the deferral of compensation other than the
deferral of recognition of income until the later of the exercise or disposition
of the option or the time the stock acquired becomes substantially vested.

 

(ii)  As additional compensation, the Executive shall be eligible to receive
stock options of Access annually in an amount equal to at least 5,000 shares
issued at market that shall vest and be exercisable in accordance with the terms
of the Stock Option Plan adopted by Access’ Board of Directors and shareholders.
The Executive shall have the right to receive stock options in any year in which
he earns an annual bonus as described above. The number of shares granted to the
Executive shall be determined by Access’ Board of Directors at its discretion,
but shall not be less than 5,000. In the event the Employer discontinues or
makes other material changes in the reduction or increase in the general use of
stock options as a means of compensation for directors, executives, and officers
of the Employer, then this benefit shall be adjusted accordingly. Furthermore
and provided it is true of all other participants in the Stock Option Plan, the
future awards shall not be adjusted for any stock splits or dividends. However,
at the time of any stock split or dividend, any previously issued awards shall
be adjusted accordingly.

 

(d)          Benefits and Vacation. During the term of the Agreement, the
Executive shall be entitled to participate in and receive the benefits, sick
leave, or certain pension or other retirement benefit plan, profit sharing,
stock option, or other plans, benefits, and privileges given to executives of
the Employer, to the extent commensurate with his then duties and
responsibilities as fixed by the Board of Directors or the CEO including, but
not limited to, paid family health insurance. The Executive shall also be
entitled to five (5) weeks of vacation per year. The Employer shall maintain
group term life insurance for the Executive with coverage of 2 multiplied times
the Executive’s Base Salary, but not to exceed a maximum coverage of $500,000.
If any standard benefit offered by the Employer to employees is more generous
than that provided to the Executive in this Agreement, the Executive shall be
entitled to the more generous benefit.

 

 

 

 

(e)          Business Expenses. The Employer shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of, or in connection with, the business of the
Employer, including, but not by way of limitation, travel expenses, car
allowance of $600 per month, communication allowance of $100 per month, and
memberships in professional organizations, subject to such reasonable
documentation and other limitations as may be established by the Board of
Directors.

 

(f)          Claw Back Requirements. Subject to and in accordance with Section
956 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Act”)
and other applicable provisions of the Act, for each year of the Agreement, if
the Board of Directors determines that the financial information used to
determine the Executive’s bonus, other incentive-based compensation, and the
value of the Employer complies with the financial reporting requirements for the
Employer for the year for which the bonus and other incentive-based compensation
is payable, then the bonus and other incentive-based compensation may be payable
to the Executive for that year as determined by the Board of Directors. If the
Board of Directors determines that the financial information used to determine
the bonus, other incentive-based compensation, the value of the Employer, any
financial losses, or exposure to inappropriate risks requires any financial
restatement or causes a material noncompliance with the financial reporting
requirements for the Employer, then the Board of Directors may require the
repayment of all or any portion of any bonus or other incentive-based
compensation paid to the Executive for the year for which such financial
restatement or material noncompliance with the financial reporting requirements
occurred. The Executive acknowledges and agrees that he is subject to any of the
Employer’s recoupment or claw back policies and procedures and that certain
information regarding the incentive-based compensation and bonus provisions of
this Agreement may be required to be provided to the appropriate Federal
regulators. The Board of Directors shall assess whether the design and
performance of the incentive-based compensation provisions of the Agreement
comply with the requirements of the Act, ensure that the proper documentation is
sufficient to determine compliance with the Act, and determine whether any
portion of any amount of any incentive-based compensation or bonus paid to the
Executive is required to be repaid to the Employer.

 

4.           Termination and Termination Benefits.

 

(a)          Termination for Cause. The Executive’s employment may be terminated
for Cause at any time without further liability on the part of the Employer.
Only the following shall constitute “Cause” for such termination:

 

(i)          gross incompetence, gross negligence, willful misconduct in office,
or breach of material fiduciary duty owed to the Employer;

 

(ii)         conviction of a felony, or commission of an act of embezzlement or
fraud against the Employer or any subsidiary or affiliate thereof;

 

(iii)        failure to cure a material breach by the Executive of a material
term of this Agreement after sixty (60) days written notice of the breach;

 

(iv)        deliberate dishonesty of the Executive with respect to the Employer
or any subsidiary or affiliate thereof; or

 

(v)         deliberate violation of an Employer policy or banking regulation.

 

(b)          Termination as a Consequence of Death or Disability. If the
Executive dies or becomes disabled while employed by the Employer, the
Executive’s employment will be terminated. If the Executive’s employment is
terminated due to his death or disability, the Executive and/or his estate shall
be entitled to a lump sum payment equal to 1.125 multiplied times the highest
Reported Compensation of the Executive in the 3 full years preceding the date of
termination. Reported Compensation is defined as the compensation reported on
the Executive’s Form W-2.

 

For purposes of this Section 4, the Executive is “disabled” if he is unable to
perform substantially all of his duties and responsibilities hereunder, which
disability lasts for an uninterrupted period of at least 180 days or a total of
at least 240 days in any calendar year (as determined by the opinion of an
independent physician selected by the Board of Directors of Access).

 

(c)          Termination by the Executive. The Executive may terminate his
employment hereunder with or without Good Reason (as defined below) by written
notice to the Board of Directors effective thirty (30) days after receipt of
such notice by the Board of Directors. In the event the Executive terminates his
employment hereunder for Good Reason, the Executive shall be entitled to the
benefits specified in Section 4(d) and the Executive shall not be required to
render any further services to the Employer. Upon termination of employment by
the Executive without Good Reason, the Executive shall be entitled to no further
compensation or benefits under this Agreement except as provided in Section
5(f). “Good Reason” includes:

 

 

 

 

(i)          the failure by the Employer to comply with the provisions of
Section 3 or material breach by the Employer of any other provision of this
Agreement, which failure or breach shall continue for more than sixty (60) days
after the date on which the Board of Directors receives a written notice;

 

(ii)          the assignment of the Executive without his consent to a position,
responsibilities, or duties of a materially lesser status or degree of
responsibility than his position, responsibilities, or duties at the
Commencement Date;

 

(iii)         the requirement by the Employer that the Executive be based at any
office location that is greater than thirty (30) miles from the Executive’s
current office location;

 

(iv)         actions on the part of the Employer that are designed to or have
the effect of making it impossible for the Executive to or materially impair the
Executive’s ability to perform his duties and responsibilities hereunder; or

 

(v)          any Change in Control (as defined in Section 12) of Access.

 

A transaction described in clause (v) above shall only be deemed to be “Good
Reason” if the Executive terminates his employment by written notice to the
Board of Directors within 180 days after the occurrence thereof.

 

(d)          Certain Termination Benefits. In the event of termination by the
Employer without Cause, or by the Executive with Good Reason, the Executive
shall be entitled to the following benefits:

 

(i)           A lump sum payment equal to 1.5 multiplied times the highest
Reported Compensation of the Executive in the 3 full years preceding the date of
termination. Reported Compensation is defined as the compensation reported on
the Executive’s Form W-2; Executive agrees that the Employer will have the right
to delay the payment of any severance payment amount to the extent necessary or
appropriate to comply with Section 409A(a)(2)(B)(i) of the Internal Revenue
Code;

 

(ii)           For the period subsequent to the date of termination until the
Expiration Date, the Employer shall pay the Executive any bonuses that have been
accrued or earned as of the Termination Date that remain unpaid and provide
information indicating the manner and basis upon which such bonuses were
calculated.

 

(iii)          For the period of one year subsequent to the date of termination,
the Executive shall continue to receive medical, life and disability insurance
benefits pursuant to plans made available by the Employer to its employees at
the expense of the Employer to substantially the same extent the Executive
received such benefits on the date of termination (it being acknowledged that
the post-termination plans may be different from the plans in effect on the date
of termination). For purposes of application of such benefits, the Executive
shall be treated as if he had remained in the employment of the Employer, with
an annual Base Salary at the rate in effect on the date of termination , and
such benefits shall be provided with the intent that the provision of any such
benefits complies with Section 1.409A-1(b)(9)(v)(B) of the Treasury Regulations
regarding medical benefits.

 

(iv)          The Employer’s obligation to provide the Executive with medical
and other insurance benefits pursuant to Section 4(d)(ii) hereof shall terminate
with respect to each particular type of insurance in the event the Executive
becomes employed and has made available to him in connection with such
employment that particular type of insurance, so long as such insurance is
substantially similar to the insurance provided by the Employer.

 

 

 

 

(v)         Any payments or compensation that may be made to the Executive with
respect to the termination of the Executive, to the extent such compensation or
payments are made following the date of such termination through March 15th of
the calendar year following such termination, are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations and thus are payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations. To the extent such
compensation or payments are made following said March 15th, such compensation
or payments are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary termination
from services and payable pursuant to Section 1.409A-1(b)(9)(iii) of the
Treasury Regulations, to the maximum extent permitted by said provisions, with
any excess amount being regarded as subject to the distribution requirements of
Section 409A(a)(2)(A) of the Internal Revenue Code (the “Code”). In addition,
any payment due upon a termination that represents a “deferral of compensation”
within the meaning of Section 409A of the Code will only be paid or provided to
the Executive once the termination of the Executive qualifies as a “separation
from service.” Furthermore, any payment due upon a termination that represents a
“deferral of compensation” within the meaning of Section 409A of the Code will
be paid in accordance with a fixed schedule of the regular payroll practices of
the Employer in a manner to comply with a fixed schedule as provided under
Sections 1.409A-3(a)(4) and 1.409A-3(i)(1) of the Treasury Regulations. The
Executive agrees that the Employer will have the right to delay the payment of
any severance amount payable hereunder to the extent necessary or appropriate to
comply with Section 409A(a)(2)(B)(i) of the Code (relating to payments made to
certain “specified employees” of certain publicly-traded companies) and in such
event, any such amounts to which the Executive would otherwise be entitled
during the six (6) month period immediately following the Executive’s separation
from service will be paid on the first business day following the expiration of
such six (6) month period, or such other period as provided for under final
guidance promulgated under Section 409A of the Code. Neither the Employer nor
the Executive will have the right to accelerate any payment of the payments
hereunder. Finally, amounts payable under this Agreement will be deemed not to
be a “deferral of compensation” subject to Section 409A of the Code to the
extent provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulations Section 1.409A-1 through A-6.

 

5.           Non-competition, Non-solicitation, and Confidential Information.

 

(a)          Non-competition and Non-solicitation. For one year following the
termination or cessation of the Executive’s employment for any reason other than
a termination by Employer without Cause or a termination by Executive for Good
Reason (other than a termination by the Executive pursuant to Section 4(c) (v)
(“Change in Control”) in which case this Section 5(a) will apply) (the
“Restricted Period”), the Executive will not, directly or indirectly, whether as
owner, partner, shareholder (except as a passive investor owning less than 5% of
any class of voting securities of any entity), consultant, agency, executive,
co-venturer or otherwise, or through any Person compete with the Employer’s
Business (as defined below) in any location within a thirty (30) mile radius of
an office in which the Employer is conducting business at the time of the
termination or cessation. In addition, during the Restricted Period, the
Executive will not (i) hire or attempt to hire any officer or employee of the
Employer to perform services that compete with the Employer’s Business or
encourage any such officer or employee to terminate his or her relationship with
the Employer, (ii) solicit or encourage any customer of the Employer to
terminate its relationship with the Employer, (iii) conduct with any Person any
business or activity which such Person conducts with the Employer, or (iv)
establish or assist in the establishment of a business that will engage in any
business activity of the Employer’s Business. For purposes of this Agreement,
the Employer’s Business shall be defined to include, as undertaken by the
Employer as of the termination or cessation of the Executive’s employment,
origination of residential mortgage loans, and retail and commercial banking.

 

(b)          Confidential Information. The Executive acknowledges and agrees
that all Confidential Information (as defined below) and all physical
manifestations thereof, are confidential to and shall be and remain the sole and
exclusive property of the Employer. Upon request by the Employer, and in any
event upon termination or cessation of the Executive’s employment with the
Employer for any reason, the Executive shall promptly deliver to the Employer
all property belonging to the Employer including, without limitation, all
Confidential Information (and all manifestations thereof then in his custody,
control, or possession). The Executive agrees that during the term of this
Agreement and after the Expiration Date, the Executive shall not disclose or
make available, directly or indirectly, any Confidential Information to any
Person, except in the proper performance of his duties and responsibilities
hereunder, with the prior written consent of the Board of Directors, or as
required by law.

 

(c)          Definition of Confidential Information. For purposes of this
Agreement, “Confidential Information” shall mean any and all data and
information relating to the business of the Employer and its affiliated
companies, which (i) is disclosed to the Executive during the course of his
employment with the Employer, and (ii) has value to the Employer and is not
generally known by its competitors. Confidential Information shall not include
any data or information that (i) has been voluntarily disclosed to the public by
the Employer or has become generally known to the public (except where such
public disclosure has been made by or through the Executive or by a third person
or entity with the knowledge of the Executive in violation of this Agreement),
(ii) has been independently developed and disclosed by parties other than the
Executive or the Employer to the Executive or the public generally without
breach of any obligation of confidentiality by any such person running directly
or indirectly to the Employer, or (iii) otherwise enters the public domain
through lawful means. Confidential Information may include, but is not limited
to, information relating to the financial affairs, customers, products,
processes, services, executives, executive compensation, and marketing of the
Employer and its affiliated companies, or public information that has been
assembled and analyzed by the Employer or its affiliated companies so as to make
its use unique and beneficial to the Employer or its affiliated companies and
not available to the public in the manner, format, or methods developed by the
Employer or its affiliated companies.

 

 

 

 

(d)          Remedies. The Executive recognizes and agrees that the violation of
Section 5(a) or Section 5(b) will cause the Employer irreparable harm and damage
that may not be reasonably or adequately compensated in damages and that, in
addition to any other relief to which the Employer may be entitled by reason of
such violation, including money damages, it shall also be entitled to the
issuance from a court of competent jurisdiction of permanent and temporary
injunctive and equitable relief and, pending determination of any dispute with
respect to such violation, no bond or security shall be required in connection
therewith.. Following adjudication by a court of injunctive relief, the parties
agree that any further proceedings with respect to violations of Section 5(a)
and/or Section 5(b) shall be subject to arbitration pursuant to Section 13
below.

 

(e)          Definition of “Person”. For all purposes of this Section 5, the
term “Person” shall mean an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust, and any other entity
or organization.

 

(f)          Health Insurance. During the Restricted Period, the Employer shall
pay 100% of the Executive's health insurance premiums for family coverage.

 

6.           Withholding. All payments required to be made by the Employer
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employer may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

 

7.           Assignability. Subject to Section 4(c) hereof, the Employer may
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any corporation, company, or other entity with or into which the
Employer may hereafter merge or consolidate or to which the Employer may
transfer all or substantially all of its assets, if in any such case said
corporation, company, or other entity shall by operation of law or expressly in
writing assume all obligations of the Employer hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or its rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

 

8.           Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when sent via regular mail or certified mail,
facsimile, or overnight delivery addressed to the respective addresses set forth
below:

 

To the Employer: Michael W. Clarke, President

Access National Bank

1800 Robert Fulton Drive Suite 310

Reston, Virginia 20191

To the Executive: Dean Hackemer

Access National Mortgage, a division of Access National Bank

1800 Robert Fulton Drive Suite 350

Reston, Virginia 20191

 

9.           Amendment; Waiver. No provisions of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in writing signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors to sign on its behalf. No
waiver by any party hereto at any time of any breach by any party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The parties hereto
affirm this Agreement replaces and supersedes any prior agreement, especially
the agreement dated March 29, 2005.

 

10.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

 

11.         Nature of Obligations. Nothing contained herein shall create or
require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.

 

12.         Change in Control. For all purposes of this Agreement, a “Change in
Control” shall mean:

 

 

 

 

(a)          The acquisition by an individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the then outstanding shares of common stock of Access (the “Outstanding Access
Common Stock”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from Access
(excluding an acquisition by virtue of the exercise of a conversion privilege);
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Access; or (iii) any acquisition by any corporation pursuant to
a transaction described in subsection (c) of this Section 12 if, upon
consummation of the transaction, all of the conditions described in subsection
(c) are satisfied;

 

(b)          Individuals who, as of the Effective Date hereof, constitute the
Board of Directors (the “Incumbent Board”) cease for any reason to constitute a
majority of such Board; provided, however, that any individual becoming a
director subsequent to the Effective Date hereof whose election, or nomination
for election by Access’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding for this purpose any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors; or

 

(c)          Approval by the shareholders of Access of either (1) a
reorganization, merger, share exchange, or consolidation of Access by, with, or
into any other corporation or (2) the sale or disposition of all or
substantially all of the assets of Access (any of the foregoing transactions, a
“Reorganization”); provided, however, that approval by the shareholders of a
Reorganization shall not constitute a Change in Control if, upon consummation of
the Reorganization, each of the following conditions is satisfied:

 

(i)        more than 60% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization (including the transferee in the
case of a sale or disposition of assets) is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
beneficial owners of the Outstanding Access Common Stock immediately prior to
the Reorganization in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Outstanding Access Common Stock;

 

(ii)       no Person (excluding any employee benefit plan (or related trust) of
Access) beneficially owns, directly or indirectly, 20% or more of either (1) the
then outstanding shares of common stock of the corporation resulting from the
Reorganization (including the transferee in the case of a sale or disposition of
assets), or (2) the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors; and

 

(iii)      at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization (including the transferee in the
case of a sale or disposition of assets) were members of the Incumbent Board at
the time of the execution of the initial agreement providing for the
Reorganization.

 

In the event of a Change in Control, the Executive shall have the right to
assume any insurance contracts owned by the Employer which were acquired for
purposes of insuring against the Executive’s death or disability.

 

13.         Arbitration of Disputes.

 

(a)          Agreement To Arbitrate. Any dispute regarding, relating to, or
arising in connection with the employment of the Executive by the Employer
(other than claims for workers' compensation, unemployment insurance,
administrative claims before the National Labor Relations Board, the Equal
Employment Opportunity Commission, or any other parallel state or local agency,
claims which relate to or arise out of an alleged breach of Section 5 of this
Agreement, or any matter expressly exempted from arbitration by law), or
regarding the interpretation, enforcement, or alleged violation of this
Agreement, shall be resolved exclusively by final and binding arbitration in the
Commonwealth of Virginia, pursuant to the Employment Arbitration Rules of the
American Arbitration Association, upon a request submitted in writing within
thirty (30) days from the date that the dispute first arose, or within thirty
(30) days from the effective date of the Executive’s termination of employment
with the Employer, whichever date is earlier; provided, however, that if the
Executive’s claim arose under a statute providing for a longer time to file a
claim, then that statute shall govern. The Executive understands and
acknowledges that he will not be allowed to bring his claim before a court or to
a jury, but that it will be heard solely in arbitration. Further, the Executive
or the Employer may demand arbitration of any such dispute upon written notice
to the other, sent by certified mail with return receipt requested, which notice
shall include a detailed description of the dispute, a statement of the date the
dispute first arose, and a statement of the relief requested. Any failure to
timely demand arbitration shall constitute a waiver of all rights to raise or
present any claims in any forum arising out of any dispute that was subject to
arbitration. The limitations period set forth in this paragraph shall not be
subject to tolling, equitable or otherwise.

 

 

 

 

(b)          Selection Of Arbitrator. All disputes that are subject to
arbitration shall be resolved by a final and binding arbitration which shall be
conducted by a single arbitrator to be selected as follows: the Executive and
the Employer will obtain a list of five arbitrators from the American
Arbitration Association, each of whom will have experience in arbitrating
employment disputes. Upon receipt of this list, the Executive and the Employer
will each strike from the list two arbitrators, leaving the remaining arbitrator
as the parties' decision maker, unless the parties mutually agree to an
otherwise acceptable arbitrator. The Executive shall be the first to strike two
arbitrators from the list. The arbitration hearing shall be held in Virginia at
a neutral location selected by the parties or, in the event the parties are
unable to agree, at a location designated by the arbitrator.

 

(c)          Authority of Arbitrator. The arbitrator shall only be authorized to
exercise the powers specifically enumerated by this section and to decide the
dispute in accordance with governing principles of law and equity. The
arbitrator shall have no authority to modify the powers granted by the terms of
this section or to modify the terms of this Agreement, except as required by
law. The arbitrator shall have the authority to rule on motions by the parties,
to issue protective orders upon motion of any party or third party, and to
determine only the disputes submitted by the parties based upon the grounds
presented. Any dispute or argument not presented by the parties is outside the
scope of the arbitrator's jurisdiction and any award invoking such disputes or
arguments is subject to a motion to vacate; provided, however, the arbitrator
shall have exclusive authority to resolve any dispute relating to the validity,
interpretation, and enforcement of this Agreement.

 

(d)          Opinion and Award. The arbitrator shall issue a written opinion and
award. The arbitrator's opinion and award must be signed and dated, and shall be
issued within ninety (90) days of closing arguments or the receipt of post
hearing briefs, whichever is later. The arbitrator's opinion and award shall
decide all issues submitted. The arbitrator's opinion and award shall set forth
the legal principles supporting each part of the opinion. The arbitrator shall
only be permitted to award those remedies in law or equity which are requested
by the parties and which he determines to be supported by the credible, relevant
evidence.         

 

(e)          Enforcement of the Arbitrator's Award. The opinion and award of the
arbitrator shall be final and binding on the parties, and it may be confirmed,
enforced, corrected, or vacated by either party only to the extent authorized by
applicable law.

 

(f)           Fees and Costs. Each party shall be responsible for its own
attorney's fees, except as provided by law, and for all costs associated with
discovery unless otherwise ordered by the arbitrator. Each party shall also be
responsible for one-half of the arbitrator's fee and one-half of any costs
associated with the facilities for the arbitration hearing.

 

14.         No Mitigation. The Executive shall not be required to mitigate the
amount of any benefits hereunder by seeking other employment or otherwise, nor
shall the amount of any such benefits be reduced by any compensation earned by
the Executive as a result of employment by another employer after the date of
termination or otherwise.

 

15.         Representations By The Parties. The Employer and the Executive
represent and warrant that each is free to enter into this Agreement and to
perform each of the terms and covenants herein.

 

16.         Voluntary Agreement. The Executive and the Employer represent and
agree that each has reviewed all aspects of this Agreement, has carefully read
and fully understands all provisions of this Agreement, and is voluntarily
entering into this Agreement. Each party represents and agrees that such party
has had the opportunity to review any and all aspects of this Agreement with the
legal, tax, or other advisor or advisors of such party's choice before executing
this Agreement.

 

17.         No Acts Contrary To Law. Nothing contained in this Agreement shall
be construed to require the commission of any act contrary to law, and whenever
there is any conflict between any provision of this Agreement and any statute,
law, ordinance, or regulation, contrary to which the parties have no legal right
to contract, then the latter shall prevail; but in such an event, the provisions
of this Agreement so affected shall be curtailed and limited only to the extent
necessary to bring it within the legal requirements.

 

18.         Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

19.         Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

 

 

 

20.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter contained herein and
supersedes all prior and contemporaneous agreements, representations, and
understandings, whether oral or written, of the parties and none shall be
available to interpret or construe this Agreement.

 

21.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

22.         Effective Date. The Effective Date of this Agreement is the date as
of which it is fully executed by the parties. The Commencement Date is defined
in Section 2, Term of Employment.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

  ACCESS NATIONAL BANK           By: /s/ Michael W. Clarke       Michael W.
Clarke, President  

 

 

  EXECUTIVE           By: /s/ Dean Hackemer       Dean Hackemer  



 

 

 

 

EXHIBIT A

 

EMPLOYMENT AGREEMENT – Dean F. Hackemer

 

Under each assessment factor, there are sub-components that are rated on a scale
of 0-5, with 0 indicating “Failure to Perform” and 5 indicating “Outstanding”
performance. The sub-components are then aggregated into a composite rating or
average resulting in a 0-5 rating for each of the broader assessment factors.
The assessment factors are then aggregated into an overall composite or average
rating that is applied toward the eligible base cash bonus as set forth in the
executive’s employment contract. There is no minimum payment threshold. The
maximum bonus award would be achieved by meeting or exceeding the budget or
established goals in each of the sub-components, and a minimum composite score
of 2.5 is required to receive any base level cash bonus.

 

€Financial Performance

 

§Origination volume

§Pre-Tax Margins

§Net Income – Access National Mortgage Corporation and Access National Mortgage
division, compared to budget

§Net Income - consolidated Corporation, compared to budget

 

€Infrastructure Development / Business Plan Adherence

 

§Production objectives

§Recruiting

§Expansion of in-bound volume

§Referral Program with Bank

§Personnel Development

 

€Quality Control Program

 

§Regulatory Compliance / Exam

§Internal Audit Results

§Repurchases / Indemnifications

§Investor Scorecards

§Post-Settlement Documents

§Delinquency Rates

 

€Leadership, Governance and Relationships

 

§Quality

§Productivity

§Knowledge

§Reliability/Timeliness

§Attendance

§Initiative

§Creativity

§Working Relationships

§Adherence to Policies and Plans

 

 

 